PER CURIAM.
In this appeal from final judgment in favor of Putnam County in a suit for foreclosure for non-payment of taxes, the appellant contends that the Clerk of the Circuit Court of Putnam County did not comply with F.S. § 197.675, F.S.A. in certain respects and argued that the record does not reveal that strict compliance was filed before the trial court.
We have reviewed the Certificate of the Clerk filed before the trial court and find it sufficient to meet F.S. § 197.675, F.S.A. Appellant does not claim lack of full notice as required by F.S. § 197.675, F.S.A., but only that the wording as used in the statute was not used by the Clerk. We do not agree with appellant, therefore, the judgment is affirmed.
CARROLL, DONALD K., Acting C. J., and RAWLS and JOHNSON, JJ., concur.